J-S02020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DAVID RIVERA

                            Appellant                No. 3732 EDA 2015


      Appeal from the Judgment of Sentence Entered October 30, 2015
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0010239-2014


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and MOULTON, JJ.

MEMORANDUM BY STABILE, J.:                            FILED APRIL 13, 2017

       Appellant, David Rivera, appeals from the October 30, 2015 judgment

of sentence imposing three to ten years of incarceration for possession with

intent to deliver a controlled substance1 (“PWID”) and conspiracy.2 Counsel

has filed a brief and petition to withdraw pursuant to Anders v. California,

386 U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). We affirm the judgment of sentence and grant counsel’s petition to

withdraw.

       The trial court summarized the facts in its Pa.R.A.P. 1925(a) opinion:


____________________________________________


1
    35 P.S. § 780-113(a)(30).
2
    18 Pa.C.S.A. § 903.
J-S02020-17


           On July 8, 2014, at about 7:00 p.m., Philadelphia Police
     Officer John Seigafuse, a member of the 25th Police District’s
     Narcotics Enforcement Team, was assigned with other team
     members to conduct a drug investigation in the 3300 block of N.
     5th Street. Seigafuse and his partner, Officer Eric Crawford,
     commenced a surveillance of the 3300 block from inside their
     vehicle. Upon doing so, Officer Seigafuse observed Appellant
     speaking to a male later identified as Ronald Burke on the 3300
     block of N. 5th Street. During the conversation, Appellant and
     Burke were approached by one Carl Paris after which both
     Appellant and Burke removed United States currency from their
     pockets and handed it to Paris, who put the money into his
     pants. Paris then walked to a gold Chevy Tahoe parked on the
     500 block of Westmoreland Street.

           Paris stayed in the car for a short while before returning to
     the 3300 block of N. 5th Street where he handed Appellant a
     small object. Officer Seigafuse saw Appellant ball his hand
     around the object, cross the street, and then place the object
     behind steps along a wall of a residence situated on the east side
     of the street. Appellant then sat on the steps of that residence
     as Paris walked up and down the block. After approximately ten
     minutes, Burke was approached by another male identified as
     Juan Ramos, who handed him money. Burke put the money in
     his pants’ pocket, walked to a nearby abandoned property and
     retrieved small objects from a blue packet located in a pile of
     trash. Burke handed the objects to Ramos and then returned
     the blue packet to the trash pile. Ramos walked away and was
     stopped by members of the back-up team assisting Officer
     Seigafuse and his partner. From Ramos police recovered an
     orange-tinted Ziploc packet filled with what later testing revealed
     to be crack cocaine.

           About five minutes after Ramos engaged in the transaction
     with Burke a man named Hector Torres engaged Burke in a
     similar transaction after which he was stopped. Recovered from
     Torres was one orange-tinted crack filled packet.

           Shortly thereafter, a man named Angel Burros approached
     Appellant and began a short conversation during which Burgos
     handed Appellant money. After taking the money from Burgos,
     Appellant proceeded to the location where he earlier placed the
     object he received from Paris, picked up a clear plastic bag, and



                                    -2-
J-S02020-17


      removed an item handing it to Burgos. Buros was stopped by
      police who recovered a clear packet filled with powdered cocaine.

             After observing this third transaction, Officer Seigafuse
      directed members of his back-up team to stop Appellant, Burke,
      and Paris. Police recovered $83.00 from Appellant. Police
      recovered $599.00 from Paris. Sergeant Wali Shabazz, who
      apprehended Appellant, then, proceeded, at Officer Seigafuse’s
      behest, to the location where Officer Seigafuse saw Appellant
      place the object he received from Paris. Shabazz recovered a
      clear plastic bag filled with eleven packets containing powdered
      cocaine. In addition, Officer Seigafuse directed Officer Czapor to
      the location of the trash pile where Burke was observed
      obtaining small objects that he gave to Ramos and Torres.
      Officer Czapor recovered a blue aluminum foil packet that, inter
      alia, contained two orange-tinted Ziploc packets of crack cocaine
      that were identical to the packets recovered from Torres and
      Ramos. All of the items collected by police were placed on
      property receipts.

            Following the apprehension of Appellant, Burke, and
      Torres, police obtained a search warrant to search the gold
      Tahoe. Upon executing the warrant, police seized $3,410 and a
      bag filled with seven bundles containing twelve clear packets of
      powdered cocaine, identical to the eleven clear packets
      recovered on 5th Street from behind the steps. In addition,
      Officer Seigafuse identified each of the males apprehended by
      his back-up officers.

Trial Court Opinion, 6/20/2016, at 2-4 (record citations omitted).

      A jury found Appellant guilty of the aforementioned offenses after an

August 2015 trial. The trial court imposed the aforementioned sentence on

October 30, 2015. Appellant filed a timely post-sentence motion. The trial

court denied the post-sentence motion on November 24, 2015. This timely

appeal followed.




                                    -3-
J-S02020-17


      Before we address the merits, we consider whether counsel’s brief and

petition to withdraw comply with these requirements of Anders and

Santiago:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous;
      and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to
      the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel must also advise the defendant of his rights to “(1) retain new

counsel to pursue the appeal; (2) proceed pro se on appeal; or (3) raise any

points that the appellant deems worthy of the court’s attention in addition to

the points raised by counsel in the Anders brief.”       Commonwealth v.

Nischan, 928 A.2d 349, 353 (Pa. Super. 2007), appeal denied, 936 A.2d 40

(Pa. 2007).    We have reviewed counsel’s filings and found them in

compliance with the foregoing. We will now consider the merits.

      The Anders brief addresses the sufficiency of the evidence in support

of Appellant’s PWID and conspiracy convictions. In particular, the Anders

brief addresses whether the Commonwealth proved that Appellant was in

constructive possession of any controlled substances, and whether the

Commonwealth proved that Appellant formed an agreement with another

                                    -4-
J-S02020-17


person to distribute controlled substances.     These are the same issues

Appellant raised in his Pa.R.A.P. 1925 concise statement of errors.

     We review a challenge to the sufficiency of the evidence as follows:

           When evaluating a sufficiency claim, our standard is
     whether, viewing all the evidence and reasonable inferences in
     the light most favorable to the Commonwealth, the factfinder
     reasonably could have determined that each element of the
     crime was established beyond a reasonable doubt. This Court
     considers all the evidence admitted, without regard to any claim
     that some of the evidence was wrongly allowed. We do not
     weigh the evidence or make credibility determinations.
     Moreover, any doubts concerning a defendant's guilt were to be
     resolved by the factfinder unless the evidence was so weak and
     inconclusive that no probability of fact could be drawn from that
     evidence.

Commonwealth v. Kane, 10 A.3d 327, 332 (Pa. Super. 2010), appeal

denied, 29 A.3d 796 (Pa. 2011).

     To sustain a conviction for PWID, “the Commonwealth must prove

beyond a reasonable doubt only that, on a specific occasion, the defendant

possessed a controlled substance he was not licensed to possess, and that

he did so under circumstances demonstrating an intent to deliver that

substance.” Commonwealth v. Griffin, 804 A.2d 1, 15 (Pa. Super. 2002),

appeal denied, 868 A.2d 1198 (Pa. 2005). “Intent may be inferred from an

examination of the facts and circumstances surrounding the case.” Id.

     Likewise, to sustain a conspiracy conviction, the Commonwealth must

prove beyond a reasonable doubt the defendant:         “(1) entered into an

agreement to commit or aid in an a criminal act with another person or

persons (2) with a shared criminal intent and that (3) an overt act was done

                                    -5-
J-S02020-17


in furtherance of the conspiracy.”   Commonwealth v. Bostick, 958 A.2d
543, 560 (Pa. Super. 2008), appeal denied, 987 A.2d 158 (Pa. 2009).

     We have reviewed the Anders brief, the Commonwealth’s brief, the

record, and the trial court’s opinion.   Appellant did not file a response to

counsel’s petition to withdraw. We conclude the trial court’s June 20, 2016

opinion thoroughly and accurately addresses the sufficiency of the evidence,

and we adopt the trial court’s analysis as our own. Our independent review

of the record reveals no other issues of arguable merit. We therefore affirm

the judgment of sentence and grant counsel’s petition to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/2017




                                     -6-
                                                                                              Circulated 03/22/2017 04:05 PM




                         IN THE COURT OF COMMON PLEAS
                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                        TRIAL DIVISION-CRIMINAL SECTION

 COMMONWEALTH OF PENNSYLVANIA                                   : PHILADELPIDA COURT
                                                                : OF COMMON PLEAS
                                                                : CRIMINAL TRIAL DIVISION

                      v.                                        : CP·Sl·CR-0010239-2014
                              CP·51·CR·0010239-2014 Comm. v. Rivera. David
                                                Opinion

DAVID RIVERA

                                     I
                                   II I I II Ill 111111111111111
                                           7462612061
                                                                                         FILED
                                                                                          JUN 2 0 2016
                                                  OPINION
                                                                                     Criminal Appeals Unit
                                                                                   First Judicial District 01 PA
MCCAFFERY, J

       David Rivera (hereinafter "Appellant") appeals from the judgment of sentence imposed

by this Court on October 30, 2015. For the reasons set forth below, it is suggested that the

judgment of sentence be affirmed.

PROCEDURAL HISTORY

       In August, 2015, Appellant was tried by a jury and found guilty of Manufacture,

Delivery, or Possession With Intent to Manufacture or Deliver a Controlled Substance

(hereinafter "PWID"), 35 P.S. § 780-113 § (A)(30),                      and Conspiracy to commit PWID, 18

Pa.C.S. § 903. On October 30, 2015, this Court imposed concurrent sentences of three to ten

years' incarceration upon Appellant.

       Following the imposition of sentence, Appellant filed a post-sentence motion which this

Court denied on November 24, 2015. Appellant thereafter filed a notice of appeal and a court

ordered Pa.R.A.P. 1925(b) statement. In his 1925(b) statement, Appellant asserts that the

evidence is insufficient to sustain the PWID and Conspiracy convictions.



                                                          1
     FACTUAL HISTORY

            On July 8, 2014, at about 7:00 p.m., Philadelphia Police Officer John Seigafuse, a

     member of the 25th Police District's Narcotics Enforcement Team, was assigned with other team

    members to conduct a drug investigation in the 3300 block of N. 5th Street.             Seigafuse and his

    partner, Officer Eric Crawford, commenced a surveillance of the 3300 block from inside their

    vehicle. (N.T. 8/12/15, 52-53). Upon doing so, Officer Seigafuse observed Appellant speaking

    to a male later identified as Ronald Burke on the 3300 block of N.5Lh Street. (N.T. 8/12/15, 57).

    During the conversation, Appellant and Burke were approached by one Carl Paris after which

    both Appellant and Burke removed United States currency from their pockets and handed it to

    Paris, who put the money into his pants. (N.T. 8/12/15, 57-58, 62-63). Paris then walked to a

    gold Chevy Tahoe parked on the 500 block of Westmoreland Street. (N.T. 8/12/15, 58).1

           Paris stayed in the car for a short while before returning to the 3300 block of N.51h Street

    where he handed Appellant a small object. (N.T. 8/12/15, 59). Officer Seigafuse saw Appellant

    ball his hand around the object, cross the street, and then place the object behind steps along a

    wall of a residence situated on the east side of the street. (Jg). Appellant then sat on the steps of

    that residence as Paris walked up and down the block. (N.T. 8/12/15, 60, 63).

           After approximately ten minutes, Burke was approached by another male identified as

Juan Ramos, who handed him money. (N.T. 8/12/15, 64). Burke put the money in his pants'

pocket, walked to a nearby abandoned property and retrieved small objects from a blue packet

located in a pile of trash. (N.T. 8/12/15, 64). Burke handed the objects to Ramos and then

returned the blue packet to the trash pile. (N.T. 8/12/15, 64). Ramos walked away and was

stopped by members of the back-up team assisting Officer Seigafuse and his partner. (N.T.


I
 When Paris walked to the Tahoe, he went out of Officer Seigafuse's view and was then observed by Officer
Osvaldo Toribo, a member of the back-up team. (N.T. 8/12/15, 126).

                                                       2
    8/12/15, 64, 130-131).        From Ramos police recovered an orange-tinted Ziploc packet filled with

    what later testing revealed to be crack cocaine. (N.T. 8/12/15, 64-65).

              About five minutes after Ramos engaged in the transaction with Burke a man named

    Hector Torres engaged Burke in a similar transaction after which he was stopped. (N.T. 8/12/15,

    67-68).     Recovered from Torres was one orange-tinted          crack filled packet    (N.T. 8/12/15, 68,

    139).

              Shortly thereafter, a man named Angel Burgos approached Appellant and began a short

    conversation during which Burgos handed Appellant money.'                 (N.T. 8/12/15, 68-69, 80). After

    taking the money from Burgos, Appellant proceeded to the location where he earlier placed the

object he received from Paris, picked up a clear plastic bag, and removed an item handing it to

    Burgos. (N.T. 8/12/15, 69).        Burgos was stopped by police who recovered a clear packet filled

with powdered cocaine. (N.T. 8/12/15, 69-70, 146).

              After observing this third transaction, Officer Seigafuse directed members of his back-up

team to stop Appellant, Burke, and Paris.               (N.T. 8/12/15, 70).     Police recovered $83.00 from

Appellant.        (N.T. 8/12/15, 72, 195). Police recovered $599.00 from Paris. (N.T. 8/12/15, 164).

Sergeant Wali Shabazz, who apprehended                  Appellant,   then, proceeded, at Officer Seigafuse's

behest, to the location where Officer Seigafuse saw Appellant place the object he received from

Paris. Shabazz recovered            a clear plastic bag filled with eleven packets containing       powdered

cocaine.         (N.T. 8/12/15,     73, 192-193, 200).      In addition, Officer Seigafuse directed Officer

Czapor to the location of the trash pile where Burke was observed obtaining small objects that he

gave to Ramos and Torres. (N.T. 8/12/15, 73). Officer Czapor recovered a blue aluminum foil

packet that, inter alia, contained two orange-tinted Ziploc packets of crack cocaine that were

identical to the packets recovered from Torres and Ramos. (N.T. 8/12/15, 73- 75, 177). All of the

2
    Burgos was also referred to by the first name of Anthony.

                                                            3
  items collected by police were placed on property receipts.

         Following the apprehension    of Appellant, Burke, and Torres, police obtained a search

 warrant to search the gold Tahoe. (N.T. 8/12115, 83). Upon executing the warrant, police seized

 $3,410 and a bag filled with seven bundles containing twelve clear packets of powdered cocaine,

 identical to the eleven clear packets recovered on 5th Street from behind the steps. (N.T. 8112115,

 84; 8/13/15, 21, 33). In addition, Officer Seigafuse identified each of the males apprehended by

 his back-up officers. (N.T. 8/12/15, 115, 188).

         Appellant's mother, Iccia Estrella, testified that on the morning of his arrest she gave

 Appellant $100.00 to buy sneakers. (N .T. 8/13/15, 64-65). Ms. Estrella conceded that she did

 not know what Appellant did for the rest of the day. (N .T. 8/13/15, 66).

 DISCUSSION

        In his 1925(b) statement, Appellant raises the following claims:

                1. WAS THE EVIDENCE INSUFFICIENT TO SUPPORT
                   APPELLANT'S DRUG CONVICTION BECAUSE
                   THE APPELLANT WAS MERELY PRESENT AND
                   THE COMMONWEALTH FAILED TO PROVE
                   BEYOND A REASONABLE        DOUBT THAT
                   APPELLANT POSSESSED ANY DRUGS WITH
                   INTENT TO DELIVER THEM EITHER DIRECTLY
                   OR CONSTRUCTIVELYOR THAT HE WAS AS AN
                   ACCOMPLICE OR CO-CONSPIRATOR OF THE
                   POSSESSORS OF THE DRUGS OR THAT HE
                  AGREED WITH ANYONE TO POSSESS THE
                  DRUGS?

              2. WAS THE EVIDENCE INSUFFICIENT TO SUPPORT
                 APPELLANT'S     CONSPIRACY    CONVICTION
                 BECAUSE THE COMMONWEALTH FAILED TO
                 PROVE BEYOND A REASONABLE DOUBT THAT
                 DEFENDANT FORMED AN AGREEMENT WITH
                 ANOTHER PERSON THE OBJECT OF WHICH WAS
                 TO POSSESS OR DISTRIBUTE ILLEGAL DRUGS?

Appellant's Pa.R.A.P. 1925(b) Statement.


                                                   4
           Appellant first claims that the evidence was insufficient to sustain his PWID conviction

 because the Commonwealth       failed to prove that he possessed drugs or was an accomplice or co-

 conspirator. He also claims that the evidence was insufficient because it established only that he

was merely present in the area where the investigation       took place. His second issue challenges

the sufficiency of the Conspiracy conviction claiming that the Commonwealth            failed to prove

that he entered an agreement with any other person the object of which was to possess illegal

drugs.

         In reviewing a claim that alleges that the evidence was insufficient to support a verdict,

the Pennsylvania Supreme Court provided the following standard of review:

                         [Tjhe critical inquiry on review of the sufficiency of the
                 evidence to support a criminal conviction ... does not require a
                 court to 'ask itself whether it believes that the evidence at the trial
                 established guilt beyond a reasonable doubt. Instead, it must
                 determine simply whether the evidence believed by the fact-finder
                 was sufficient to support the verdict ... [A]ll of the evidence and
                 any inferences drawn therefrom must be viewed in the light most
                 favorable to the Commonwealth as the verdict winner.

Commonwealth v. Ratsamy, 934 A.2d 1233, 1235-1236 (Pa. 2007) (emphasis in original).

         The Commonwealth need not establish guilt to a mathematical certainty, and it may

sustain its burden by means of wholly circumstantial evidence. Commonwealth v. Duncan, 932
A.2d 226, 231 (Pa. Super. 2007) (citation omitted). A reviewing court may not substitute its

judgment for that of the fact finder, and where the record contains support for the convictions,

they may not be disturbed. Id. Lastly, the finder of fact is free to believe some, all, or none of the

evidence presented. Commonwealth v. Hartle, 894 A.2d 800, 804 (Pa. Super. 2006).

         With regard to the PWID conviction our General Assembly has defined PWID as

follows:



                                                   5
                   [T]he manufacture, delivery, or possession with intent to
                   manufacture or deliver, a controlled substance by a person
                   not registered under this act, or a practitioner not registered
                   or licensed by the appropriate State board, or knowingly
                   creating, delivering or possessing with intent to deliver, a
                   counterfeit controlled substance.

 35 P.S. § 780-113(a)(30).

                   · [T]o sustain a conviction [for PWID] the Commonwealth must
                     prove beyond a reasonable doubt only that, on a specific occasion,
                     the defendant possessed a controlled substance he was not licensed
                    to possess, and that he did so under circumstances demonstrating
                    an intent to deliver that substance. Intent may be inferred from an
                    examination of the facts and circumstances surrounding the case.
                    Factors which may be relevant in establishing that drugs were
                    possessed with the intent to deliver include the particular method
                    of packaging, the form of the drug, and the behavior of the
                    defendant.

Commonwealth v. Griffin, 804 A.2d 1, 15 (Pa. Super. 2002).

          A "delivery" is "the actual, constructive, or attempted transfer from one person to another

of a controlled substance,        other drug, device or cosmetic whether or not there is an agency

relationship."   35 P.S. § 780-102.       To prove that a delivery occurred, the Commonwealth           must

prove that the defendant         knowingly made an actual, constructive,      or attempted    transfer of a

controlled substance to another person without the legal authority to do so. Conunonwealth                v.

Murphy,     844 A.2d 1228,    1234 (Pa.2004).      PWID      may be inferred    from    the facts and

circumstances      surrounding      the   case.    Commonwealth      v. Daniels,    999 A.2d 590,   595

(Pa.Super.2010).     Factors that may be relevant to establish      PWID include packaging, the form of

the drug, and the defendant's      behavior. Id.

        Here, because the drugs were not found on Appellant's            person, the Commonwealth       was

required to prove that he had constructive          possession over them. Commonwealth        v. Macolino,

469 A.2d 132, 134 (Pa. 1983). To prove constructive possession, the Commonwealth                 must show



                                                       6
 that   the   accused   "exercise] d]   a   conscious   dominion   over   the   illegal   [ contraband.]"

 Commonwealth      v. Valette, 613 A.2d 548, 550 (Pa. 1992). Conscious dominion is the "power to

 control the contraband    and the intent to exercise that control." Id., citing Commonwealth           v.

 Mudrick, 507 A.2d 1212, 1213 (Pa. 1986).

         Constructive   possession can be inferred from the totality of the circumstances.        Id,   In

 Commonwealth v. Macolino, 469 A.2d 132, (Pa. 1983), the court held that "it was reasonable for

the fact-finder to conclude that the appellee maintained a conscious dominion over the cocaine

found in the bedroom closet which he shared solely with his wife."        Id. at 136. The Court also

noted that the law prohibiting possession of contraband would not make sense if a person could

store the contraband in a shared space to avoid prosecution. Id. Regardless, "the fact that another

person may also have control and access does not eliminate the defendant's constructive

possession; two actors may have joint control and equal access and thus both may constructively

possess the contraband."      Commonwealth v. Haskins, 677 A.2d 328, 330 (Pa. Super. 1996)

(citing Mudrick, 507 A.2d at 1213-14).

        Drawing all inferences in favor of the Commonwealth as the law requires, it is clear that

the evidence was sufficient to sustain the verdict finding Appellant guilty of the charge of PWID.

Here, the eleven packets of powdered cocaine were inside a bag Appellant received from Paris.

Appellant was then observed placing the drugs against a building behind its stairs. Thus the jury

concluded that he had actual possession of the cocaine packets, which was immediately

accessible to Appellant and, in fact, was accessed by Appellant during his interaction with

Burgos, who later was found in possession of a packet identical to those found inside the bag.

The jury thus properly rejected the mere presence argument.

        The evidence was more than sufficient to sustain Appellant's drug conviction because



                                                    7
 Appellant had constructive possession of the bag and its eleven packets of cocaine. In addition,

 because     the evidence was sufficient   to establish beyond a reasonable   doubt that Appellant

 possessed the drugs, his claim that he was not an accomplice or co-conspirator with the person or

persons who possessed      the drugs lacks merit. Because Appellant engaged in drug sales, there

clearly was sufficient evidence that he possessed cocaine with the intent to deliver regardless of

the existence of a conspiracy. Appellant's PWID conviction rests solely on his actions on the day

of the police investigation and was not predicated on a theory of vicarious liability.

           Accordingly, it is respectfully suggested that the instant claim be deemed lacking in

merit.

          In his second and final claim, Appellant argues that the evidence was insufficient to

sustain his Conspiracy to commit PWID conviction because the Commonwealth did not prove

that Appellant entered into an agreement the object of which was to possess or distribute illegal

drugs. "To sustain a conviction for Criminal Conspiracy, the Commonwealth must prove beyond

a reasonable doubt that the defendant (1) entered into an agreement to commit or aid in an a [sic)

criminal act with another person or persons (2) with a shared criminal intent and that (3) an overt

act was done in furtherance of the conspiracy." Commonwealth v. Bostick, 958 A.2d 543, 560

(Pa. Super. 2008) (quoting Commonwealth v. Johnson, 920 A.2d 873, 878 (Pa.Super.

2007)).

          The Commonwealth may sustain its burden of proving a conspiracy wholly by means of

circumstantial evidence. Commonwealth v. Perez, 931 A.2d 703, 708 (Pa. Super. 2007).

                 An agreement to commit a criminal act may be proven by
                 reasonable inferences, but not by suspicion or speculation. Id. An
                 agreement can be inferred from a variety of circumstances
                 including, but not limited to, the relation between the parties,
                 knowledge of and participation in the crime, and the circumstances
                 and conduct of the parties surrounding the criminal episode. These


                                                  8
                factors may coalesce to establish a .conspiratorial agreement
                beyond a reasonable doubt where one factor alone might fail.


                                           ***
               Circumstances like an association between alleged conspirators,
               knowledge of the commission of the crime, presence at the scene
               of the crime, and/or participation in the object of the conspiracy,
               are relevant when taken together in context, but individually each
               is insufficient to prove a conspiracy.



        Applying the foregoing to the evidence presented at trial leads ineluctably to the

 conclusion that the Commonwealth sustained its burden of proving that Appellant conspired

with, inter alia, Paris to sell cocaine. Appellant was observed giving United States currency to

Paris who thereafter gave Appellant a bag that upon recovery by police contained eleven packets

of cocaine. Paris remained in the area where Burke and Appellant were selling drugs acting as an

overseer. Moreover, the eleven packets of drugs found in the bag recovered by police were

identical to packets found in the Tahoe Paris was seen entering. The bag containing the eleven

packets Appellant received from Paris most likely contained twelve individual packets of cocaine

when Paris gave it to Appellant, as did each of the seven bundles found inside the Tahoe. It

contained eleven packets when seized by police because Appellant sold a packet to Burgos. This

evidence was more than sufficient to establish that Paris and Appellant were acting pursuant to

an arrangement formed between the two. Thus, the evidence was sufficient to sustain Appellant's

PWID conviction and it is suggested that Appellant's claim with respect to this issue be denied.

See Commonwealth v. Perez, 931 A.2d 703 (Pa. Super. 2007) (evidence sufficient to prove

appellant's guilt for PWID and conspiracy, where appellant sold drugs supplied to him by his

cohort); Commonwealth v. McCall, 911 A.2d 992, 997 (Pa. Super. 2006) (evidence sufficient for




                                               9
conspiracy to commit PWID where the appellant served as a lookout and held money for his

cohort, even where he did not hold drugs).

CONCLUSION

         Based on the foregoing, it is respectfully suggested that the judgment of sentence entered

in this matter against Appellant be affirmed.



                                                             BY THE COURT,



Date:   fo / 1 7 / I ~                                y:1~   Daniel D. Mccaffery, J.




                                                 10